NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

LEVEL MARC, JR.,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-589
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.

Level Marc, Jr., pro se.


PER CURIAM.

              Affirmed. See State v. Drawdy, 136 So. 3d 1209 (Fla. 2014); State v.

Meshell, 2 So. 3d 132 (Fla. 2009); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006) (en banc); Shortridge v. State,

884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA

2002).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.